Opinion filed March 3,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00223-CR
                                                    __________
 
                         ROLAND
HAYES SCHULTZ, III, Appellant
 
                                                             V.
                                      STATE OF TEXAS, Appellee

 
                                    On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                      Trial
Court Cause No. 14232
 

 
                                            M
E M O R A N D U M    O P I N I O N
            The
jury convicted Roland Hayes Schultz, III of possession of marihuana in an
amount greater than four ounces but less than five pounds.  The trial court
sentenced him to confinement in the State Jail Division of the Texas Department
of Criminal Justice for a term of twenty-two months.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the
record and applicable law and states that she has concluded that the appeal is
frivolous.  Counsel has provided appellant with a copy of the brief and advised
appellant of his right to review the record and file a response to counsel’s
brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
            Following the procedures outlined in Anders
and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed.  Schulman,
252 S.W.3d at 409.  We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas
Court of Criminal Appeals.  Tex. R. App.
P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his
client a copy of the opinion and judgment, along with notification of the
defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex. R. App. P. 68.  
The
motion to withdraw is granted, and the appeal is dismissed.  
 
 
                                                                                                PER
CURIAM
 
March 3, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




                [1]By
letter, this court granted appellant thirty days in which to exercise his right
to file a response to counsel’s brief.